Citation Nr: 1546768	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  11-32 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for right shoulder tendonitis and bursitis from March 9, 2009 to December 3, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from February 2004 to February 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from April 2008 and September 2009 rating decisions issued by the RO in Winston, Salam, North Carolina.  In the April 2008 rating decision, the RO, inter alia, granted service connection for right shoulder tendinosis and bursitis and assigned a noncompensable rating, effective February 24, 2008, the day after the date of discharge.  Within one year of the April 2008 rating decision, the RO obtained additional VA medical evidence pertinent to the Veteran's shoulder rating claim.  In September 2009, the RO, inter alia, increased the disability rating for the right shoulder to 10 percent, effective March 9, 2009.  In May 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.

During the pendency of the appeal, jurisdiction of Veteran's claim was transferred to the RO in San Juan, Puerto Rico. 

In a September 2014 decision, the Board denied the claim for a rating in excess of 10 percent for right shoulder tendonitis and bursitis from March 9, 2009 to December 3, 2013.  The Veteran, in turn, appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in April 2015, the Court granted a Joint Motion filed by counsel for the Veteran and counsel for the VA Secretary, vacating the Board's decision, and remanding this matter to the Board for further proceedings consistent with the Joint Motion.  

In the Joint Motion, it was observed that the parties did not seek to disturb those portions of the Board decision denying the Veteran's claims of entitlement to an initial rating in excess of 10 percent for right shoulder tendonitis and bursitis prior to March 9, 2009; a rating in excess of 30 percent for right shoulder tendonitis and bursitis from December 4, 2013; an initial rating in excess of 10 percent for status post right knee surgery; the award of service connection for a skin disorder; and the remand of the issue of entitlement to individual unemployabilty due to service-connected disabilities (TDIU).  As such, these matters are not currently before the Board.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, the matter remaining on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the April 2015 Joint Motion, and the Board's review of the record, the Board finds that further AOJ action on the claim on appeal is warranted. 

In the Joint Motion, the parties determined that, in its September 2014 decision, the Board failed to provide adequate reasons and bases as to whether a July 2009 VA examination was adequate.  In this regard, the Board had noted that the VA examination reflected that Veteran's flexion of the right shoulder was at 135 degrees and abduction was to 122 degrees.  The Board had indicated that these findings considered the point at which pain began.  However, the Joint Motion indicated that it was unclear how the Board arrived at the conclusion that the recorded range of motion on the examination included any functional limitations due to pain or flare ups.  In the July 2009 examination, the examiner recorded the range of motion measurements and then noted that there was objective evidence of pain following repetitive motion.  However, the Joint Motion found that it was not clear whether the recorded range of motion measurements reflected any additional limitations due to pain or flare-ups.  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In light of the above, the Board must find that the July 2009 VA examination is inadequate, as it is unclear what additional functional limitations the Veteran had during flare-ups per DeLuca and Mitchell.  

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate to resolve the matter remaining on appeal, and that further medical opinion is needed to properly assess the severity of the Veteran's service-connected right shoulder disability during the period in question.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, a retrospective opinion, if possible, is needed to determine whether the Veteran suffered any additional functional limitations during flare-ups during the period from March 9, 2009 to December 3, 2013.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Hence, the AOJ should arrange to obtain medical opinion regarding the Veteran's right shoulder disability for the period in question from an appropriate physician.  The need for VA examination is left to the discretion of the physician designated to provide the opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in a denial of the claim for a higher rating.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the Veteran has been receiving treatment for his disability from the San Juan VA Medical Center (VAMC), and records dated to November 2013 are associated with the Veteran's Virtual VA file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain records of pertinent treatment dated from November 2013 from the San Juan VAMC for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) treatment), explaining that in that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2014); but see 38 U.S.C.A.  § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  Adjudication of the claim for a higher rating should include consideration of whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found) is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the San Juan VAMC from November 2013.  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) as regards requesting records from Federal facilities.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain a VA medical opinion from an appropriate physician addressing the severity of the Veteran's right shoulder disability for the period from March 9, 2009 to December 3, 2013.  The need for VA examination is left to the discretion of the physician designated to provide the opinion.

The entire electronic record (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the requesting examiner  prior to the completion of his or her report), and all clinical findings should be reported in detail.  

After reviewing the documented medical history and assertions reflected in the electronic claims file (and examining the Veteran, if deemed warranted), the examiner should provide a retrospective medical opinion addressing whether, during the period from March 9, 2009 to December 3, 2013, the Veteran experienced functional loss of the right shoulder in addition to that shown objectively during flare-ups due to pain, weakness, excess fatigability, and/or incoordination associated with the right shoulder.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate whether, during the period in question, the record reflects any change in the severity of the disability; and, if so, the approximate date(s) of the such change(s), and the severity of the disability on each date.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the matter remaining on appeal in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority (to include consideration of whether staged rating for the disability during the period in question is warranted). 
 
7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the matter is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


